Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/087752 in view of EP 1134211.
With regard to claims 31 and 32, note that WO 2017/087752 discloses a method for depolymerizing polyethylene terephthalate (PET) comprising: 

(b) heating by microwave irradiation the reaction mixture to produce a reaction product comprising bis(2-hydroxyethyl) terephthalate (BHET);
 (c) cooling and precipitating the BHET by the reaction product.  
EP 1134211 discloses a method of recovering a solution comprising the chemical species obtained by depolymerization of PET comprising the steps of: (a’) mixing a reaction mixture comprising PET, ethylene glycol and a reagent comprising one or more water-soluble salts of weaker acids than the terephthalic acid, until a soluble intermediate reaction product containing the chemical species from depolymerization of poly(ethylene terephthalate) is obtained; wherein the ethylene glycol is either added to the reaction mixture at room temperature or pre-heated to a temperature included between 100 and 190°C; (b') adding a water portion to the intermediate reaction product; (c') stirring the obtained solution so as to make the chemical species from depolymerization present in the intermediate product completely soluble; (d') filtering the obtained solution; and (e') precipitating the chemical species from depolymerization of PET. 
WO 2017/087752 discloses the claimed invention except for the extra step of preheating the heterogeneous reaction mixture (comprising solid plastic particles and solvent). However, this preheating step, is disclosed in related art EP 1134211, which discloses the benefit of preheating the particles and solvent in the depolymerization of PET by glycolysis, using ethylene glycol. It would have been obvious for one of ordinary WO 2017/087752 and EP 1134211 in order to arrive at the process as disclosed in claims 31 and 32. 
One would be motivated to preheat the reaction in to increase the reaction rate and time of the formation of the product as noted in EP 1134211. In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Objections
Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Note claim 37 and 38 are allowable. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/Terressa Boykin/Primary Examiner, Art Unit 1765